The conviction is for theft, a misdemeanor. The record is before us without statement of facts or bills of exceptions.
In his brief appellant contends that there is fundamental error in that the information was filed in the County Court of El Paso County and the trial was had in the El Paso County Court at Law, and that there was no order made by the County Court transferring the case to the County Court at Law. Nothing upon this subject is found in the record.
The caption reads that "at a term of the County Court at Law . . . the following cause came on for trial, to-wit:" Following this is the complaint set out in full and sworn to by W.E. Smith before the Assistant County Attorney. The complaint is endorsed: "Filed on the 29th day of March, A.D., 1922. W.D. Greet, Clerk, County Court, El Paso County, Texas, By C. Arnada, Deputy." Then follows the information with a similar endorsement.
The record is silent concerning any motions or bills of exceptions raising the question of jurisdiction of the court that tried the case. The transcript is certified to under the seal ofthe County Court at Law, with the certificate reciting: "I, W.D. Greet, Clerk of the El Paso County Court at Law, do hereby certify, etc."
In the absence of some affirmative showing that there was a want of jurisdiction by reason of the absence of transfer, this court would not be warranted in assuming that the trial in the County Court at Law was unauthorized. The endorsement on the filed papers would not control the presumption of regularity, indulged in favor of the judgment of the court competent to try the offense. The judgment is affirmed.
Affirmed.
                          ON REHEARING                         March 7, 1923.